NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                            FEB 17 2017
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
TERESA AVILEZ,                                   No.   15-55906

              Plaintiff-Appellant,               D.C. No. 5:14-cv-00732-JPR

 v.
                                                 MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

              Defendant-Appellee.


                   Appeal from the United States District Court
                       for the Central District of California
                   Jean Rosenbluth, Magistrate Judge, Presiding

                          Submitted February 15, 2017**
                              Pasadena, California

Before: TALLMAN and N.R. SMITH, Circuit Judges, and MURPHY III,***
District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Stephen Joseph Murphy III, United States District
Judge for the Eastern District of Michigan, sitting by designation.
      Teresa Avilez appeals the district court’s decision affirming the Social

Security Commissioner’s denial of disability benefits. We have jurisdiction under

28 U.S.C. § 1291. We review the district court’s judgment de novo and must affirm

the Commissioner’s denial of benefits if substantial evidence supports the legally

correct findings of the Administrative Law Judge (“ALJ”). Thomas v. Barnhart,

278 F.3d 947, 954 (9th Cir. 2002).

      Substantial evidence supports the ALJ’s decision. The ALJ determined that

Avilez retained a residual functional capacity (“RFC”) to perform light work with

an additional restriction: she could only stand or walk two hours out of an eight-

hour work day. AR 16; see Moore v. Apfel, 216 F.3d 864, 869 (9th Cir. 2000)

(finding that an RFC may deviate from the Commissioner’s Medical-Vocational

Guideline grids “[w]hen the grids do not completely describe the claimant’s

abilities and limitations”). Since the RFC fell between the categories of light and

sedentary, the ALJ correctly decided to consult a vocational expert (“VE”) for

expert testimony. AR 25; see, e.g., Thomas, 278 F.3d at 960 (holding that “a

vocational expert must be consulted” when an RFC falls between two categories).

      The ALJ properly relied on the VE's testimony because “[t]he hypothetical

that the ALJ posed to the VE contained all of the limitations that the ALJ found

credible” — including Avilez’s additional stand or walk limitation. Bayliss v.


                                          2
Barnhart, 427 F.3d 1211, 1217 (9th Cir. 2005). Moreover, the VE based his

uncontradicted opinion on twenty years of experience, knowledge of

characteristics, and requirements of jobs in the local area, and review of the

evidence. See AR 94–100; see also AR 94 (Avilez’s stipulation to the VE’s

qualifications as an “impartial vocational expert”); see generally AR 208–11 (VE’s

curriculum vitae). Avilez failed to rebut the VE’s testimony and offer evidence to

support her assertion that the jobs found to be available to her (cashier II and

information clerk) should be classified as sedentary. And to the extent the VE’s

testimony differed from the Dictionary of Occupational Titles, the ALJ correctly

relied on the expert testimony because the VE provided “persuasive evidence to

support the deviation.” Johnson v. Shalala, 60 F.3d 1428, 1435 (9th Cir. 1995).

      AFFIRMED.




                                           3